Citation Nr: 1204558	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1968.

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2006 and December 2011 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in August 2010.

In April 2010 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such PTSD symptoms as marginal personal hygiene, impaired impulse control, redirected thought processes, and moderate impairment of some cognitive functioning.

CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met during the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the August 2006 rating decision granted service connection for the disability on appeal, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in the February 2009 statement of the case.  In April 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Board finds that there has been substantial compliance with its August 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].
-
The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

An August 2006 rating decision granted the Veteran's claim for service connection for PTSD and assigned a 50 percent initial evaluation, effective March 28, 2006. 

After reviewing the pertinent evidence of record, the Board finds that the evidence warrants a rating of 70 percent for PTSD for the entire appeal period.  The September 2010 VA examiner specifically stated that the Veteran has "experienced more than moderate deficiencies" adjusting socially and occupationally due to PTSD.  As for particular symptoms and criteria necessary for a 70 percent rating for PTSD under Diagnostic Code 9411, the Board notes that the Veteran's personal hygiene was described (September 2010 VA examination) as marginal ("casually dressed, rather disheveled, poorly groomed").  Further, impaired impulse control was essentially approximated, as the September 2010 VA examiner indicated that the Veteran had unprovoked irritability.  In fact, in a July 2010 VA record the Veteran indicated that he had gotten angry at an official in a state benefits office, and had "scared the lady there."  In the same manner, at the May 2006 VA examination the Veteran indicated that he could easily lose his temper, and would go from "0-100" in a second.  While the Veteran's speech was not characterized as illogical, obscure, or irrelevant, the September 2010 VA examiner observed that the Veteran's thought processes sometimes needed redirection.  In the same manner, the September 2010 VA examiner noted that the Veteran's cognitive functions were moderately impaired in the areas of concentration and attention.

The Board here observes that an over-all picture of the severity of the Veteran's PTSD is encapsulated in the discussion concerning the Veteran's PTSD medication regimen, as provide by the September 2010 VA examiner, as follows:

[The Veteran] is required to take daily psychotropics, such as BuSpar, 15 mg two tablets twice daily, in addition to trazadone 100 mg at bedtime, Zoloft 200 mg in the morning, and Effexor, 75 mg one-half tablet twice daily.

Concerning medications, the Veteran essentially stated at his April 2010 Board hearing (April 2010 Board hearing transcript, pages 5, 12) that he took the maximum amount of Zoloft that he could handle, and further indicated that he believed he would lose control without taking his prescribed PTSD medications. 

While the Board has drawn many of its findings from the September 2010 VA examination report, the Board observes that the September 2010 VA examiner specifically observed that the Veteran had "all along" manifested the aforementioned PTSD symptoms.  The September 2010 VA examiner's comments seem to be confirmed by the fact that the Veteran received a GAF score of 45 (indicating serious PTSD symptoms) at the May 2006 VA Industrial and Survey examination, similar to the GAF of 50 assigned by the September 2010 VA examiner.  It is clear to the Board that the Veteran's PTSD symptoms are more than moderately disabling to the Veteran's social and occupational functioning.  In this regard, in noting that the Veteran's job was in 2002, and observing that the Veteran had been treated for several physical conditions, the September 2010 indicated that the effects of symptoms of PTSD on the Veteran's employment functioning had been moderately severe.

In sum, the Board finds that the evidence warrants a rating of 70 percent for PTSD through out the appeal period.  

In finding that the Veteran is entitled an initial rating of 70 percent for PTSD during the appeal period, the question now becomes whether the Veteran is entitled to an initial rating in excess of 70 percent for PTSD at any time during the appeal period.

The Board observes that the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  The Veteran has consistently denied having any delusions or hallucinations.  While the Veteran has admitted to getting angry with a worker in a benefits office, the Veteran's impulse control has not been characterized as being violent, and acts of violence have not been noted during the appeal period.  In this regard, while the May 2006 VA PTSD examination indicated that the Veteran had homicidal and suicidal thoughts, there was no further elaboration, and the May 2006 VA examiner appeared to be referencing events from years ago, as the Veteran indicated that he had last been in a fight three years prior.  While the May 2006 VA examiner indicated that the Veteran was inappropriately sarcastic and critical, there has been nothing resembling a pattern of grossly inappropriate behavior.  The Veteran is clearly able to perform activities of daily living, and disorientation to time or place, or memory loss for names of close relatives, has not been shown.  Records such as a July 2010 VA record reveal that the Veteran had a girlfriend, some friends from his hobby of working with race horses, and, significantly, had a close relationship with a grown daughter.  

In sum, while the Veteran's PTSD has significantly impacted his occupational functioning, total occupational and social impairment, due to the symptoms enumerated in Diagnostic Code 9411, has not been shown so as to warrant a rating of 100 percent for PTSD.  In short, the preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences.  In fact, in reaching this decision, the Board has not disputed the Veteran's reports of his PTSD symptomatology.  However, as with the medical evidence of record, the accounts of the Veteran's PTSD symptomatology are consistent with the rating currently assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, 9411, that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  The Veteran's symptoms such as hygiene, impaired impulse control and cognitive functioning are specifically enumerated under Diagnostic Code 9411.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted throughout the time period on appeal, subject to the applicable law governing the award of monetary benefits.


REMAND

As the Veteran is service-connected for PTSD, rated as (per this decision) 70 percent disabling, and tinea corpis, rated as noncompensable, the Veteran has now met the threshold for entitlement to TDIU as set forth under 38 C.F.R. § 4.16(a).  In such circumstances, the question now becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.  As entitlement to a TDIU, on the merits, has not been adjudicated by the AOJ, it must be adjudicated by the AOJ prior to appellate consideration.

The Board finds that prior to AOJ adjudication the Veteran should be scheduled for the appropriate VA examination that addresses the medical matters raised by the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical records pertaining to examination or treatment of the Veteran for his PTSD from September 2010 and associate them with the claims file.

2.  Thereafter, the Veteran should be scheduled for the appropriate VA examination(s).  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability (PTSD and tinea corpis).  The rationale for the opinion expressed should be set forth.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


